DAVID A. HUBBERT
Acting Assistant Attorney General
DYLAN C. CERLING
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3395
202-307-0054 (Fax)
Dylan.c.cerling@usdoj.gov

                IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF OREGON


UNITED STATES OF AMERICA,
                                                   Case No. 3:15-cv-01902-SI
           Petitioner,

           v.

PATRICK MENDOLA,

           Respondent.



                              ORDER DISMISSING CASE

      This matter comes before the Court on the United States’ motion to dismiss

this proceeding pursuant to Fed. R. Civ. P. 41(a)(2), for mootness. Having

thoroughly considered all relevant documents, the Court hereby ORDERS:

      1.        The United States’ motion is GRANTED;

      2.        This case is hereby DISMISSED;

      3.        The Clerk of the Court is hereby directed to close this case.

//

//



                                             1
SO ORDERED.

DATED THIS 17th DAY OF June, 2021.



                               /s/ Michael H. Simon________________
                               THE HONORABLE JUDGE MICHAEL H. SIMON
                               U.S. District Judge
                               District of Oregon

Submitted by:

DAVID A. HUBBERT
Acting Assistant Attorney General

/s/ Dylan Cerling
DYLAN C. CERLING
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3395
202-307-0054 (Fax)
dylan.c.cerling@usdoj.gov




                                     2
